Citation Nr: 0906560	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-30 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an earlier effective date, prior to September 
12, 2005, for the grant of service connection for bilateral 
hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to April 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for bilateral 
hearing loss rated as 100 percent disabling and tinnitus 
rated as 10 percent disabling, effective September 12, 2005.

The Veteran submitted additional evidence to the Board and a 
written waiver, waiving a review of this evidence by the RO.  
Therefore, the Board has the jurisdiction to consider the new 
evidence pursuant to 38 C.F.R. § 20.1304(c). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran separated from service in April 1946.

2.  The RO received the Veteran's informal claim for service 
connection for hearing loss and tinnitus on September 12, 
2005.

3.  In February 2006, the RO granted service connection for 
hearing loss rated as 100 percent disabling, and tinnitus 
rated as 10 percent disabling effective September 12, 2005.





CONCLUSION OF LAW

An effective date prior to September 12, 2005, for the grant 
of service connection for bilateral hearing loss and tinnitus 
is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.151, 3.155, 3.400(b)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations 

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).

The effective date for an award of disability compensation 
based on presumptive service connection is the date 
entitlement arose, if claim is received within 1 year after 
separation from active duty; otherwise date of receipt of 
claim, or date entitlement arose, whichever is later.  Where 
the requirements for service connection are met during 
service, the effective date will be the day following 
separation from service if there was continuous active 
service following the period of service on which the 
presumption is based and a claim is received within 1 year 
after separation from active duty.  38 C.F.R. § 3.400 
(b)(2)(ii).

Under VA regulations, a "claim-application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the law 
administered by VA.  38 C.F.R. § 3.151.  If the Veteran files 
an informal claim for a benefit, such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155.

II.  Analysis 

The Veteran asserts that he is entitled to an effective date 
prior to September 12, 2005 for the grant of service 
connection for bilateral hearing loss and tinnitus.  He 
asserts that he attempted to file a claim in 2003 and an 
intake person tore-up his application.  At a hearing before 
the undersigned, the Veteran testified that his effective 
date should begin around February 19, 2003, the date he first 
began receiving treatment for his hearing loss and tinnitus.

By way of history, the Veteran contacted the Disabled 
American Veterans (DAV) requesting that his claims file be 
reviewed for the purpose of establishing service connection 
for hearing loss and tinnitus.  The DAV submitted an informal 
claim for service connection for hearing loss and tinnitus on 
behalf of the Veteran in September 2005.  The claim was 
received by the RO on September 12, 2005.  In November 2005, 
the Veteran filed another claim for service connection for 
hearing loss and tinnitus.  

After a comprehensive review of the Veteran's claims file, 
the Board finds that an earlier effective date for bilateral 
hearing loss and tinnitus must be denied.  The Veteran's 
first claim for compensation was made in July 1946, and the 
claim was singly for a nasal disability, which was service-
connected.  The Veteran made no mention of hearing loss or 
tinnitus.  The Veteran asserts that he began treatment for 
hearing loss in February 2003 and the date of treatment 
should be the effective date of his claim.  Although it may 
be argued that entitlement arose earlier than September 2005, 
based on the February 2003 VA treatment report, the date of 
receipt of the claim is the later of the two dates and, 
according to 38 C.F.R. § 3.400 (b)(2), the date of receipt of 
claim represents the proper effective date for the grant of 
service connection.  See Lalonde v. West, 12 Vet. App. 377, 
382 (1999).  The RO properly granted the Veteran benefits 
from the date of receipt of his informal claim.  

In addition, while the Veteran asserts that his initial 
application was torn apart in 2003, there is no objective 
evidence to substantiate his assertions.  See generally 
Shields v. Brown, 8 Vet. App. 346 (1995); McTighe v. Brown, 7 
Vet. App. 29 (1994) (erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits).  Further, the Board acknowledges receipt of VA 
outpatient treatment reports showing that the Veteran 
received VA treatment for hearing loss in February 2003.  
However, receipt of such treatment cannot constitute an 
informal claim.  Medical reports are considered informal 
claims in a case where "a formal claim for ... compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree."  See 38 C.F.R. 
§ 3.157(b)(1).  Such circumstance is not present here.  The 
VA can only look to the evidence of record and is not 
permitted to grant an earlier effective date without 
documented proof of a completed claim.  The Board can find no 
evidence of a formal or informal claim for service connection 
for hearing loss and tinnitus prior to September 12, 2005.  

Accordingly, the Board finds that entitlement to an effective 
date earlier than September 12, 2005 for service connection 
for bilateral hearing loss and tinnitus is not warranted.

III.  Duty to Notify and Assist 

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002), and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits.  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
give notice to the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
claim was satisfied by a letter sent to the Veteran in 
November 2005.  The Veteran also received a letter dated in 
May 2006 regarding effective dates.  Notwithstanding the 
belated notice regarding effective dates, the Board 
determines that the Veteran was not prejudiced in this regard 
as his claim was readjudicated in July and November 2006.  
The Veteran and his representative were also afforded a 
hearing before the undersigned in January 2009.

In any event, if any deficiency is present, the Court has 
held that a veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him 
with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).

In this case, all necessary development has been accomplished 
and adjudication may proceed without unfair prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).


ORDER

Entitlement to an earlier effective date, prior to September 
12, 2005, for the grant of service connection for bilateral 
hearing loss and tinnitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


